Citation Nr: 1742219	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

 Entitlement to service connection for degenerative arthritis of the lower back.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse 


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In July 2016, the Board remanded this matter for additional development. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2017 videoconference hearing.  A transcript of the hearing is of record.

In a January 2014 statement, the Veteran requested that his claim for service connection for ischemic heart disease be reopened.  As this request to reopen has not been adjudicated it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The July 2016 Board remand directed the AOJ to schedule the Veteran for an examination to obtain an opinion as to the nature and etiology of the Veteran's lower back condition.  The Board notes that the contractor originally scheduled to conduct the VA examination rejected the AOJ's examination request.  To date, the AOJ has not rescheduled the Veteran for a VA examination consistent with the July 2016 Board remand.  Because the Board's remand instructions have not been complied with, this issue must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that records of service treatment are not available and were not lost by any fault of the Veteran.  In June 2010, VA made a formal finding that the Veteran's service treatment records are unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  Following review of the claims file, the examiner must provide the opinion on the following:

Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed low back disability, to include degenerative arthritis, had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.

*In providing this opinion, the examiner must consider the March 2013 statement from fellow service member, O.W.S, who witnessed the Veteran fall while carrying a boiler refractory compound, landed on a cleat, striking the middle of his back; the Veteran's statements - to include his testimony from the June 2017 Board hearing  regarding a 1963 fall in-service while stationed in San Diego, California, and the Veteran's reports of in-service treatment while stationed in San Diego, California and Japan; and a July 2012 letter from the Veteran's treating physician, Dr. M.C.H., M.D.

*If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports. 

*The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  After ensuring compliance with the above directives,  readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

